DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 20 OCT 2022.  The status of the claims is as follows:
Claims 1, 7, and 9 are pending.
Claim 1 is amended.
Claims 2-6 and 8 are canceled.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 AUG 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath ‘509 (U.S. Patent 7,211,509) in view of Ishizaka ‘433 (U.S. PGPub 2016/0240433).
Claim 1 – Gopinath ‘509 teaches a substrate processing method (Abstract) comprising:
placing a substrate on a stage provided inside a processing container (Column 4 Lines 46-49); and
forming a ruthenium film on the substrate (Column 5 Lines 4-11),
wherein forming the ruthenium film comprises repeating a cycle (Column 5 Lines 13-44) including:
supplying a ruthenium-containing gas and a CO gas into the processing container (Column 5 Lines 4-11, ruthenium precursor and e.g. carbon monoxide (CO); Column 4 Lines 24-35, e.g. triruthenium dodecacarbonyl (Ru3(CO)12) as ruthenium precursor); and
stopping the supply of the ruthenium-containing gas and the CO gas into the processing container and exhausting a gas within the processing container (Column 5 Lines 11-12); and
after performing the repeating the cycle, continuously supplying the ruthenium-containing gas and the CO gas into the processing container, without performing evacuating, for a processing time set such that a thickness of the ruthenium film becomes a desired thickness (Column 5 Lines 4-8 and 13-44; introduction of the ruthenium precursor and the optional oxidizer together is known, and cyclic repetition of the introduction step is known e.g. Column 5 Lines 18-21 and Lines 29-32.  Since each simultaneous introduction step has an arbitrary length, any simultaneous supply after the second simultaneous introduction (since that would be the repeated cycle) reads on the continuous supply limitation of this claim.  Applicant has not provided a definition which imparts any particular length of time for an introduction to be deemed continuous.  Column 4 Lines 16-20 indicate that the length of deposition is result-effective with regards to the thickness of the deposited material.  Therefore, it is held as prima facie obvious to select a deposition length for a CVD step such that a desired amount of material is deposited in said deposition step.).
Gopinath ‘509 does not teach or suggest the following limitations of Claim 1:
wherein, in the supplying the ruthenium-containing gas and the CO gas of repeating the cycle, the CO gas is supplied before a timing of starting the supply of the ruthenium-containing gas. 
wherein, in the repeating the cycle, a supply time of the ruthenium-containing gas is 200 seconds or less while a purge time of the exhausting gas within the processing container is 5 seconds or more.
The embodiments of Gopinath ‘509 either teach simultaneous supply (e.g. Column 5 Lines 4-8) but are silent as to supplying e.g. CO before ruthenium, or teach alternating supply of the precursors (e.g. Column 5 Lines 32-39 in view of Figure 3B) in an ALD-style setup where the precursors are not simultaneously present.  Ishizaka ‘433 is drawn to deposition of a ruthenium film on a substrate (Ishizaka ‘433 Abstract, e.g. Figure 7, PG 0124-0127 and PG 0098-0108 incorporated into PG 0124 et seq.) wherein e.g. CO is flowed over solid ruthenium to generate Ru3(CO)12, and a mixture of CO and Ru3(CO)12 is then flowed into the chamber (Ishizaka ‘433 PG 0101).  After a set time, the CO flow is diverted to enter the chamber directly as opposed to entering via the ruthenium chamber (Ishizaka ‘433 PG 0105).  This process is repeated until a desired thickness of film is deposited (Ishizaka ‘433 PG 0108).  The gas flow corresponding to step S13 is referred to as a stabilizing gas flow in Figure 7.  With reference to PG 0098-0108, and more specifically PG 0102, 0106, and 0107, Ru3(CO)12 is subject to decomposition reactions yielding elemental ruthenium and CO (PG 0102).  This decomposition reaction can be buffered or even reversed by supplying CO gas with Ru3(CO)12 (PG 0107); the presence of CO in the chamber prior to introduction of Ru3(CO)12 would have the same effect.  The degree of buffering advantageously allows control of the nucleation properties of the elemental ruthenium (PG 0107).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gopinath ‘509 to use the ruthenium supply method of Ishizaka ‘433, as Gopinath ‘509 teaches a method of forming ruthenium films using Ru3(CO)12 and CO as reactants and Ishizaka ‘433 teaches a method of forming ruthenium films using the same reactants where CO is controllably introduced with or without Ru3(CO)12, and wherein the control of CO introduction advantageously allows for control of the nucleation properties of deposited ruthenium.  Since the CO forms the Ru3(CO)12 and then conveys it to the deposition chamber, it must be introduced to the ruthenium source before Ru3(CO)12 can be supplied to the chamber.
Regarding the length of the ruthenium introduction step, Gopinath ‘509 Column 4 Lines 16-20 indicate that the length of deposition is result-effective with regards to the thickness of the deposited material.  Therefore, it is held as prima facie obvious to select a deposition length for a deposition step such that a desired amount of material is deposited in said deposition step.
Regarding the length of the purge step, Gopinath ‘509 teaches that the purpose of the purge step is to remove excess reactants from the chamber (e.g. Column 4 Lines 56-57, Column 6 Lines 23-31).  Therefore, it is held as prima facie obvious to select purge step conditions, e.g. length, such that the chamber is properly purged for the process. 
Claim 7 - Gopinath ‘509 / Ishizaka ‘433 teaches the substrate processing method of Claim 1, but does not expressly teach or suggest wherein supplying the ruthenium- containing gas and the CO gas comprises stopping the supply of the CO gas after a timing of stopping the supply of the ruthenium-containing gas.  Gopinath ‘509 discloses embodiments (e.g. Gopinath ‘509 Figures 3A and 3B, Column 5 Line 63 – Column 6 Line 4) where a cyclic deposition process akin to ALD is performed.  Gopinath ‘509 Column 5 Lines 29-45 teach that the precursors may be introduced separately with purge steps between both precursors (e.g. A-P-B-P).  Figure 3A discloses introduction of the co-reactant (oxygen exemplified; however, Gopinath ‘509 Column 5 Lines 4-8 discloses oxygen and CO as known alternatives) after the ruthenium precursor (ruthenocene exemplified; however, Gopinath ‘509 Column 4 Lines 24-26 discloses ruthenocene and Ru3(CO)12 as known alternatives).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gopinath ‘509 / Ishizaka ‘433 to select CO and Ru3(CO)12 as precursors and further to select a cyclic deposition scheme where CO is introduced after Ru3(CO)12, since Gopinath ‘509 teaches the suitability of both materials for the purpose of forming a ruthenium layer and teaches the particular introduction order as a suitable method for forming a ruthenium layer.

Response to Arguments
 Applicant's arguments filed 20 OCT 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-11) that Gopinath ‘509 / Ishizaka ‘433 does not teach or suggest the newly added limitation of Claim 1 (based upon the subject matter of former Claim 8).  Examiner respectfully disagrees.
Applicant argues unexpected results at Pages 9-11.  Examiner notes that the scope of the data used to assert the unexpected results is not commensurate in scope with the claims.  Examiner notes that only a few ruthenium-containing gases are expressly considered by the specification (PG 0023), and in particular, ruthenium dodecacarbonyl is exemplified throughout the specification.  With regards to Figures 7 and 8 and their underlying descriptions (PG 0070 – 0078), the disclosed process conditions are narrower than the breadth of Claim 1 (specific wafer temperatures, pressures, CO flow rates, and process spacing dimensions are confined in ways that Claim 1 is not).  Further, there is no indication of the flow rate of ruthenium precursor with regards to either Figure 7 or 8.  Therefore, it is unclear if the ratio between the ruthenium precursor and the CO is constant between data points or different between them, and it is unclear whether the specific ratio(s) meaningfully affect the data.  Since the data is not commensurate in scope with the claims, Examiner maintains that selection of precursor and purge cycle times remains prima facie obvious from the teachings of Gopinath ‘509, and therefore Ishikawa ‘433 is not required to address it further.
Applicant argues (Pages 10-11) that Gopinath ‘509 does not disclose improving smoothness of the deposited film by controlling the processing and purging times.  Examiner notes that the claims as presented do not require any particular smoothness be obtained or that any particular improvement in smoothness occurs as a result of the process; therefore, Gopinath ‘509 is not required to demonstrate these results in order to address the claims as presented.
Applicant argues (Page 11) that Claim 7 depends from Claim 1 and is allowable for that reason.  Examiner notes that Claim 1 is not presently held as allowable and therefore Claim 7 cannot be allowable for that reason.  In the absence of specific arguments for Claim 7 which shows how the claim distinguishes over the prior art, Examiner maintains the propriety of the rejection of the dependent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712